Citation Nr: 0312875	
Decision Date: 06/16/03    Archive Date: 06/24/03	

DOCKET NO.  99-13 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel




INTRODUCTION

The veteran had active service from February 1966 to February 
1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

After the appeal was certified to the Board, the Board 
undertook additional development of the claim pursuant to 
38 C.F.R. § 19.9(a)(2) (2002).


REMAND

As indicated in the introduction, the Board conducted 
additional development of the claim, pursuant to 38 C.F.R. 
§ 19.9(a)(2).  The development conducted by the Board 
included a request for examination of the veteran and opinion 
by the examiner.  The veteran was afforded an examination, 
but the examination report does not reflect that the 
requested opinion was provided.  See Stegall v. West, 11 Vet. 
App. 268 (1998) (insert citation).  Further, pursuant to a 
recent decision by the Federal Circuit Court of Appeals, the 
case must be remanded to the RO for review of the evidence 
obtained by the Board in the first instance.  Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304-7305-7316 (Fed. Cir. May 1, 2003).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).

2.  If the examiner who conducted the 
December 12, 2002, examination is 
available the RO should request that they 
provide an opinion as to whether it is at 
least as likely as not that symptoms 
related to the veteran's cardiovascular 
and diabetes mellitus disabilities 
preclude the veteran from substantially 
gainful employment consistent with his 
occupational experience and education.  
If this examiner is not available, the RO 
should arrange for the veteran to be 
afforded a VA examination to determine 
the nature and extent of his service-
connected diabetes mellitus and status 
post coronary artery bypass grafting with 
hypertension.  The claims file must be 
made available to the examiner for review 
and the examination report should reflect 
that such review was accomplished.  All 
necessary tests and studies should be 
completed.  The examiner is requested to 
provide an opinion as to whether it is at 
least as likely as not that symptoms 
related to the veteran's service-
connected cardiovascular and diabetes 
mellitus disabilities preclude him from 
substantially gainful employment 
consistent with his occupational 
experience and education.  

3.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
claim remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



                       
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




